DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 25, 27, 28, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jin (WO 2008/069605).
Regarding claim 18, Jin teaches a device in Figs. 1A and 1B, a semiconductor component (light emitting device; [28]) comprising: a semiconductor chip (140; Figs. 1 and 2; [28]) comprising a semiconductor body (compound semiconductor laminated structure; [41]) and a first and a second connection contact (N-type and P-type electrodes; [41]), wherein the first and the second connection contacts (N-type and P-type electrodes) are provided to electrically contact the semiconductor body (compound semiconductor laminated structure; [41]), a carrier (100a/120; Figs. 1 and 2, [30]) on which the semiconductor chip (140) is arranged, the carrier (100a/120) comprising: a base body (100a; Figs. 1 and 2, [30]) comprising a chip mounting surface (the top horizontal surface of 100a in Fig. 2) and a connection surface (the bottom horizontal surface of 100a in Fig. 2) opposite the chip mounting surface (the top horizontal surface of 100a in Fig. 2) and at least one side surface (the leftmost and the rightmost vertical side walls of 100a in Fig. 2), that connects the chip mounting surface (the top horizontal surface of 100a in Fig. 2) to the connection surface (the bottom horizontal surface of 100a in Fig. 2), and further containing a radiation-transmissive base material (100a, which can be liquid crystal polymer, a transparent material as evident from paragraph [0053] of Bourreau et al., US 2003/0042220; [29]), a first electrically conductive contact layer (120a; Figs. 1 and 2, [41]) electrically conductively connected to the first connection contact (N-type electrode; [41]), and a second electrically conductive contact layer (120b; Figs. 1 and 2, [41]) electrically conductively connected to the second connection contact (P-type electrode; [41]), wherein the first and the second electrically conductive contact layers (120a and 120b) are applied to the base body (100a) and each of the first and the second electrically conductive contact layers (120a and 120b) 
Regarding claim 25, Jin teaches the semiconductor component according to claim 18, wherein the base body (100a) is free of contact elements (metals) in its interior (see Figs. 1 and 2).
Regarding claim 27, Jin teaches the semiconductor component according to claim 18, wherein the base body (100a) and the cover element (180/100b/100c) each contain or consist of at least one of glass and plastic (100a-100c can be liquid crystal polymer, a plastic material as evident from paragraph [0053] of Bourreau et al., US 2003/0042220; [29]).
Regarding claim 28
Regarding claim 35, Jin teaches the semiconductor component according to claim 18, wherein the cover element (180/100b/100c) hermetically encapsulates the semiconductor chip (140; see Figs. 1 and 2, the chip 140 is completely sealed from the air outside by 180/100b/100c).
Regarding claim 36, Jin teaches the semiconductor component according to claim 18, wherein the cover element (180/100b/100c) protrudes the semiconductor chip (140) in a vertical direction (the vertical direction in Fig. 2), and the vertical direction (the vertical direction in Fig. 2) is perpendicular to the chip mounting surface (the top horizontal surface of 100a in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 18 above.
Regarding claim 19, Jin teaches wherein the second partial regions (the vertical portion) of the first and second electrically conductive contact layers (120a and 120b) are arranged on different side surfaces (left and right vertical side surfaces of 100a in Fig. 2).
Jin does not teach the second partial regions of the first and second electrically conductive contact layers cover between 50% and 100% of the respective side surface.
Parameters such as the percent coverage of the respective side surface by the contact layers, which depends on the width of the side surfaces of 110a and the widths of 120a and 102b   in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve enough protection from the moisture ([32, 37]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the percent coverage of the respective side surface by the contact layers within the range as claimed in order to achieve enough protection from the moisture ([32, 37]).
Regarding claim 20, Jin teaches wherein the first partial regions (the top horizontal portion) of the first and second electrically conductive contact layers (120a and 120b).
Jin does not teach the first partial regions of the first and second electrically conductive contact layers together cover at least 50% and less than 100% of the chip mounting surface.
Parameters such as the percent coverage of the chip mounting surface by the contact layers, which depends on the width of the top surface of 110a and the widths of 120a and 102b   in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve enough protection from the moisture ([32, 37]) during device fabrication.   
Regarding claim 21, Jin teaches wherein the third partial regions (the bottom horizontal portion) of the first and second electrically conductive contact layers (120a and 120b), the connection surface (the bottom horizontal surface of 100a in Fig. 2).
Jin does not teach the third partial regions of the first and second electrically conductive contact layers together cover at least 50% and less than 100% of the connection surface.
Parameters such as the percent coverage of the connection surface by the contact layers, which depends on the width of the top surface of 110a and the widths of 120a and 102b   in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve enough protection from the moisture ([32, 37]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the percent coverage of the connection surface by the contact layers within the range as claimed in order to achieve enough protection from the moisture ([32, 37]).

Response to Arguments
Applicant's arguments with respect to claim 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/25/2022